Gerald C. Mann
3cm. ~!m:C:r &3rriSOA,         are,         P&IRS   ?


        Depsrtmmt iA tt;sirrespsctlvedutiw end fAAO-
        tiOAS.

               "(3) t’I%b hreSU       shall 6!8tSbitSh SAd OjMU’StS
        BOhoOlS.f~r        the trs&niAg Of aOtiAtySA6 IiitUdOipSl
        pOl%Oe    OffiOSr8     who hQV8 bQSA ssXaot8d ho *ttSdl
        such sohools by the suthoritlssof th8 Ian satoroe-
        AOAt   e~0Ad0s       by WhiOh they SW W&.o~ad.*
            ftsm 5 of tho X8intsAMO@  Sdl I3iSoSUSAWuS @mo-
gri4StlOAgrOVidd fOP t-h8&f&A MVidOA       Of the ihpSIwU&f
of Publio 3sfety by 38mts     Bllt.427,ALd8 0t,th0  FoHy-sixth
h&i6llltUTQ,   reads an followS¶~
                 3.      POSta@,       SUJBpliSS, OqaipraSAt,   Sl'M,   M
        WJBANAiOetiOA8,            WiAtia     UAd OOAtiqOAt     upsAM
        hosp%teUzetioA and iaedioalSsnioss when injar
        IA lbe OS dQty,  anb ~u~ffsl oxp~Soo when Mued
        in aOfiOA; 8tudy  bomls, books, an Aeo8ssar~ 4m-
        pSASeS at OpSZ8tfa(J S I)OuOS tXSiniA@ SOhOO~ 8t
        Cap    Xabry for trainlag peaa* otiioers fpxmr8lly,
        aAd BW%QbS~S Of ttiie      Ik&WtAOAt 8Ad 8w Other AAO-
        6SMlT~   dS~I'tE&SAtSl OXjNAl8SS, iAOb~      inftiti
        QquipPsat*    l l $ 37 i75Q*o O*”



                 ft18      t& OpbiOA   at th%S da~UtiWl?ithUt,              Ull&Ol?
ths atttherlty          oordarre4  by Jar apoA .ths R*psrtaMt
SQfuty W  wit8Wsh clnd ?~a%. 86hot?~ f
tbs. pQrs~oiail~
              or %a&.apsrtabnt and the tr
o2flosn OS the State, the TWmrtmnt,                     ii
18 A8OSSSS%=# SAt8dV18ShlQ       th8tl it 8hodld do 10 WIT s
the senior8       432 Qxpart8 to prepare the oarrss d study, ~llrdQI
essory  aufli~as,      end to toaoh~saohsehtil~eobwXs            8X&
pay eOr SUOh iSrrfSO8 Out Oi tiiI2 m&AmAoS          8ab %b~AdAn-
sous Approprlstianabove quoted.
                 Trust~ag that this la the 6ssiraa iAforEatiioa,
we era




hmmm    MAR. 22, 1940
/is/cwwld 0. r&ml
XF'f'OR~OBIpLcRILI.
                OF'i%XAfZ